DETAILED ACTION
Applicant's amendments and remarks, filed 8/22/22, are fully acknowledged by the Examiner. Currently, claims 1-20 are pending with claims 18-20 added, and claims 1, 11 amended. The following is a complete response to the 8/22/22 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hempstead (US 2014/0250686) in view of Joseph (US 2015/0297288).
Regarding claim 1, Hempstead teaches a jaw member for a surgical instrument (120), comprising: an outer housing including a tissue sealing plate operably coupled thereon (222 with sealing plate 226), the tissue sealing plate including an upper knife channel defined therethrough and extending therealong (space between 226); a pair of opposing jaw flanges disposed proximally of the tissue sealing plate and configured to operably couple to a corresponding pair of jaw flanges of an opposing jaw member (jaw flanges 123);
an insulative insert disposed within the outer housing and including first and second opposing sidewalls and a connector portion which define an engagement channel and a lower knife channel in vertical registration with the upper knife channel (Fig. 6a-c 224 with sidewalls and a connection between the sidewalls, with an engagement channel therethrough above 222 but below 226, and a lower knife channel 225 within 222), the upper and lower knife channels configured to slidingly receive a knife of a knife assembly (knife channels defined by 226 and 224 may receive a knife); and
Hempstead is silent regarding the engagement channel configured to slidingly receive a tube of the knife assembly, and a top plate disposed between the insulative insert and the tissue sealing plate and engaged to the outer housing between the jaw flanges, a portion of the top plate configured to extend across the engagement channel in opposition to the connection portion and retain the tube within the engagement channel during translation of the knife assembly.
Joseph teaches a top plate between an insulative insert and tissue sealing plate (134 engaged to an outer housing as in Fig. 14, with 134 between an insulative insert 118 and bonding material 60 that is plastic as in par. [0042] and epoxy as in par. [0044] and the sealing plate 112) such that a portion of the top plate extends across the engagement channel in opposition to the connection portion and retain the tube within the engagement channel during translation of the knife assembly (Fig. 14 134 as part of device that blocks the knife member from escaping).
It would have been obvious to one of ordinary skill in the art to modify Hempstead with the top plate of Joseph, so as to give support for the forceps device and prevent the knife from escaping.
Regarding claim 3, Hempstead teaches wherein the length of the knife channel is longer than the length of the engagement channel (225).
Regarding claim 4, Hempstead is silent wherein the top plate is welded between the jaw flanges.However, Joseph teaches the top plate and sealing plate welded (par. [0070]).It would have been obvious to one of ordinary skill in the art to modify Hempstead such that the top plate is welded between the jaw flanges, as a way of securing the jaw components together.
Regarding claim 18, Hempstead is not explicit regarding the engagement channel is laterally offset from a longitudinal axis defined by the upper and lower knife channels.However, Joseph teaches the engagement channel laterally offset from a longitudinal axis defined by the upper and lower knife channels (channels define a longitudinal axis on one side of the channels given the asymmetric nature of the jaws, where the engagement channel with the knife is off axis).It would have been obvious to one of ordinary skill in the art to modify Hempstead with the off axis engagement channel, allowing for facilitating manipulation as in par. [0035] of Joseph.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hempstead in view of Joseph, in further view of Allen (US 2018/0132925).
Regarding claim 2, Hempstead is silent wherein the upper and lower knife channels and the engagement channel are curved along a vertical axis defined through the jaw member to prevent trapping tissue.
However, Allen teaches upper and lower knife channels and the engagement channel are curved along a vertical axis defined through the jaw member to prevent trapping tissue (par. [0076] curved configuration such that the jaw members bend upwardly).
It would have been obvious to one of ordinary skill in the art to modify Hempstead with the curved channel shape of Allen, allowing for increased visualization as in par. [0076].
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hempstead in view of Joseph, in further view of Nobis (US 2015/0272606).
Regarding claims 5-6, Hempstead is silent wherein the knife is made of an inelastic material. However, Nobis teaches a forceps device with a blade made from nitinol (par. [0080]).
It would have been obvious to one of ordinary skill in the art to modify the blade of Hempstead to be nitinol, to allow for flexibility of the blade.
Regarding claim 7, Hempstead is not explicit regarding the knife assembly.
Nobis teaches wherein the knife assembly includes a knife drive rod (84), the knife (62) and the tube (70).
It would have been obvious to one of ordinary skill to modify Hempstead with the knife assembly of Nobis, to give structure to the knife assembly desired by Hempstead.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hempstead in view of Joseph, in further view of Shelton (US 2014/0163541).
Regarding claim 8, Hempstead is silent wherein the tube is welded to a distal end of the knife drive rod to create a first weld joint.
However, Shelton teaches welding (par. [0084] with welds 24930).
It would have been obvious to one of ordinary skill in the art to modify Hempstead with the welding to allow connection between the proximal end and the distal end of the knife mechanism.
Regarding claim 9, Hempstead is silent regarding wherein the tube of the knife assembly is welded within a cavity defined within the knife to create a second weld joint.
However, Shelton teaches multiple welds (multiple welds 24930).
It would have been obvious to one of ordinary skill in the art to modify Hempstead with the welding to allow connection between the proximal end and the distal end of the knife mechanism.
Regarding claim 10, Hempstead wherein the first weld joint is configured to fail under stress prior to the second weld joint.
However, Shelton teaches multiple welds (multiple welds 24930).
It would have been obvious to one of ordinary skill in the art to modify Hempstead with the welding to allow connection between the proximal end and the distal end of the knife mechanism. One of ordinary skill in the art would appreciate that a weaker weld joint would fail before a stronger joint, and that having multiple welds would allow for redundancy in security.
Claims 11-13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hempstead, in view of Otten (US 2019/0223936), in further view of Shelton.
Regarding claim 11, Hempstead teaches a jaw assembly for a surgical instrument, comprising: first and second jaw members disposed in opposing relation thereto, at least one of the first or second jaw members including an outer housing having a tissue sealing plate operably coupled thereon (222 with sealing plate 226).
Hempstead is silent regarding a knife including a cavity defined therein; a knife drive rod including a tube welded to a distal end thereof to form a first weld joint, the tube secured within the cavity by a second weld joint, wherein the first weld joint is configured to fail under stress prior to the second weld joint.
However, Otten teaches a knife with a cavity defined therein (knife with cavity as concave); a knife drive rod (231) including a tube welded to a distal end thereof to form a first weld joint (par. [0117] knife 232 welded to rod 231 and 251 as in par. [0129]).
Shelton teaches multiple welds (multiple welds 24930).
It would have been obvious to one of ordinary skill in the art to modify Hempstead with the welding to allow connection between the proximal end and the distal end of the knife mechanism, as in Otten. One of ordinary skill in the art would appreciate that a weaker weld joint would fail before a stronger joint, and that having multiple welds would allow for redundancy in security.
Regarding claim 12, Hempstead teaches wherein the tissue sealing plate of the at least one jaw member includes an upper knife channel defined therethrough and extending therealong (225).
Regarding claim 13, Hempstead teaches the device further comprising: an insulative insert disposed within the outer housing having first and second opposing sidewalls and a connector portion which define an engagement channel and a lower knife channel in vertical registration with the upper knife channel (Fig. 6a-c 224 with sidewalls and a connection between the sidewalls), the upper and lower knife channels configured to slidingly receive the knife of the knife assembly (knife channels defined by 226 and 224 may receive a knife), the engagement channel configured to slidingly receive the tube of the knife assembly.
Regarding claim 19, Hempstead teaches an end effector assembly for an electrosurgical instrument (120), comprising:
first and second jaw members disposed in opposing relation and configured for electrosurgically treating tissue (jaw members 123);
a knife having a slot through a proximal end portion thereof, the knife configured to cut tissue disposed between the first and second jaw members (knife channels defined by 226 and 224 may receive a knife); and
Hempstead is silent regarding a knife drive rod having a distal end portion received within and welded to a tube, wherein the tube is seated within the slot of the knife and has an outer surface welded to the knife to couple the knife drive rod to the proximal end portion of the knife, wherein the tube extends radially outward from at least one lateral side of the knife.However, Otten teaches a knife with a cavity defined therein (knife with cavity as concave); a knife drive rod (231) including a tube welded to a distal end thereof to form a first weld joint (par. [0117] knife 232 welded to rod 231).Shelton teaches multiple welds (multiple welds 24930).
It would have been obvious to one of ordinary skill in the art to modify Hempstead with the welding to allow connection between the proximal end and the distal end of the knife mechanism, as in Otten. One of ordinary skill in the art would appreciate that a weaker weld joint would fail before a stronger joint, and that having multiple welds would allow for redundancy in security.
Regarding claim 20, Hempstead is silent regarding the tube. However, Otten teaches the tube radially outward from at least one lateral side of the knife (231 extends radially outward from flatter knife 232).It would have been obvious to one of ordinary skill in the art to have a tube radially outward from a knife, as the knife would be thin to cut tissue.
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hempstead, in view of Otten, in further view of Joseph.
Regarding claim 14, Hempstead is silent regarding the jaw assembly further comprising: a top plate engaged to the outer housing, a portion of the top plate configured to extend across the engagement channel in opposition to the connection portion and retain the tube within the engagement channel during translation of the knife assembly.
Joseph teaches a top plate between an insulative insert and tissue sealing plate (134 engaged to an outer housing as in Fig. 14, with 134 between an insulative insert 118 and bonding material 60 that is plastic as in par. [0042] and epoxy as in par. [0044] and the sealing plate 112) such that a portion of the top plate extends across the engagement channel in opposition to the connection portion and retain the tube within the engagement channel during translation of the knife assembly (Fig. 14 134 as part of device that blocks the knife member from escaping).
It would have been obvious to one of ordinary skill in the art to modify Hempstead with the top plate of Joseph, so as to give support for the forceps device and prevent the knife from escaping.
Regarding claim 15, Hempstead teaches wherein at least one of the first or second jaw members includes a pair of jaw flanges at a proximal end thereof (jaw flanges 123), but is silent wherein the top plate is welded between the jaw flanges of the at least one jaw member. However, Joseph teaches the top plate and sealing plate welded (par. [0070]).It would have been obvious to one of ordinary skill in the art to modify Hempstead such that the top plate is welded between the jaw flanges, as a way of securing the jaw components together.
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hempstead in view of Otten, in view of Shelton, in further view of Nobis.
Regarding claim 16-17, Nobis is silent wherein the knife of the knife assembly is made from a superelastic material. However, Nobis teaches a forceps device with a blade made from nitinol (par. [0080]). It would have been obvious to one of ordinary skill in the art to modify the blade of Hempstead to be nitinol, to allow for flexibility of the blade.
Response to Arguments
Applicant’s arguments, see the remarks, filed 8/22/22, with respect to the rejection(s) of claim(s) 1 and 11 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Joseph as a secondary reference. Regarding claim 11, Shelton was added as a reference. Applicant argues that Otten does not include a tube welded to its distal end to form a first weld joint. However, looking to Otten, the knife rod is welded as in par. [0117], where a tube is clearly seen as in 251 and par. [0129] to house the rod.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794